The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
This Office Action is in response to applicant’s communication of 5/25/2020.  Currently amended claims 19-38 are pending and in condition for allowance.  See below.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed system and method for dilating tissue of a drainage pathway of a sinus cavity of a patient of “…wherein the balloon catheter defines a wire guide lumen, wherein the wire guide is configured to extend through the wire guide lumen, and wherein the balloon catheter is configured for translation over the wire guide and out a distal end of the guide catheter…” with “…the steering device configured to slide along the recess in a direction parallel to a major longitudinal axis of the handle …” The system including these specifics have not been found in the prior art of record.
The closest prior art references are Cimino (US 5,364,352), Makower (US 2005/0240147), and Schaer (US 5,882,333), however these references fails to disclose this system above and the catheter with the “…Steering device…” portion as claimed, and further the configuration as specified in the applicants claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHILLIP A GRAY/Primary Examiner, Art Unit 3783